 
 
FIRST AMENDMENT TO
BROOKDALE SENIOR LIVING INC.
ASSOCIATE STOCK PURCHASE PLAN


The Brookdale Senior Living Inc. Associate Stock Purchase Plan is hereby
amended, effective December 12, 2013, as follows:


1.            Section 6.1 is hereby amended and restated in its entirety to read
as follows:


"RESERVED SHARES OF STOCK.  The Company shall initially reserve one million
(1,000,000) shares of Stock for issuance upon exercise of the options granted
under this Plan.  The number of shares of Stock reserved for issuance under this
Plan shall automatically increase by two hundred thousand (200,000) shares the
first day of each calendar year beginning January 1, 2010 and ending December
31, 2013."



